THE COURT.
It appearing that the facts in this case are identical with those involved in Civil No. 2231, entitled John Lapique, Appellant, v. Eugene R. Plummer et al., Respondents, ante, p. 317, wherein an opinion was this day filed dismissing the appeal, it is ordered, upon the authority of the opinion so filed in said last-mentioned case, that the appeal herein be and the same is dismissed.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on May 24, 1917.